 


109 HRES 683 IH: Honoring Benjamin Franklin on the 300th anniversary of his birth.
U.S. House of Representatives
2006-02-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
2d Session
H. RES. 683 
IN THE HOUSE OF REPRESENTATIVES 
 
February 15, 2006 
Mr. Fossella (for himself and Mr. Ford) submitted the following resolution; which was referred to the Committee on Government Reform
 
RESOLUTION 
Honoring Benjamin Franklin on the 300th anniversary of his birth. 
 
Whereas, as a founding father of the United States, Benjamin Franklin is recognized as one of America’s greatest scientists, inventors, statesmen, printers, philosophers, musicians, and economists; 
Whereas Benjamin Franklin was born in Boston, Massachusetts, on January 17, 1706, and moved at the age of 17 to Philadelphia, Pennsylvania, which served as his hometown for nearly 67 years until his death on April 17, 1790; 
Whereas, upon arriving in Philadelphia, Benjamin Franklin established a thriving printing business, which would become the most successful in the Colonies; 
Whereas, as a printer, his projects and publications included much of the currency of the time as well as pamphlets, newspapers, and Poor Richard’s Almanack; 
Whereas Benjamin Franklin served as an opinion leader in the Colonies, shaping much of the public discussion of the era, and he created, through his writings, a series of timeless aphorisms; 
Whereas, in addition to his contributions to modern society through his literary work, Benjamin Franklin conducted significant scientific explorations that have had a profound impact on the evolution of new technologies; 
Whereas even though Benjamin Franklin had little formal education, his curious nature and industrious spirit helped him discover the Gulf Stream, accurately describe the electrical nature of lighting, explain whirlwinds, and invent the electrostatic machine, the Franklin stove, bifocals, the lightning rod, and the concept of daylight saving time; 
Whereas Benjamin Franklin sought to improve the lives of the citizenry by establishing America’s first circulating library so that people could borrow books even though they might not have been able to afford to buy them; 
Whereas, in Philadelphia, Pennsylvania, Benjamin Franklin created a postal system and, to help ensure public safety, created the Union Fire Company; 
Whereas Benjamin Franklin founded America’s first fire insurance company and established America’s first liberal arts institution, opening in 1751 as the Academy of Philadelphia, which would later become the University of Pennsylvania; 
Whereas Benjamin Franklin served the Colonies as agent to England’s Parliament and as Ambassador to France; 
Whereas, in France, Benjamin Franklin secured the foreign support that would turn the tide of the Revolutionary War and free the Colonies from the British yoke; 
Whereas Benjamin Franklin stands alone as the only person to have signed four of the most important documents in the history of the United States, including the Declaration of Independence (in 1776); the Treaty of Alliance, Amity, and Commerce with France (in 1778); the Treaty of Peace between England, France, and the United States (in 1782); and the Constitution (in 1787); 
Whereas Benjamin Franklin is also credited with authoring parts of the Declaration of Independence and the Constitution; and 
Whereas in recognition of the 300th anniversary of the birth of Benjamin Franklin and his contributions to American life, the national celebration of his great life has been recognized by Congress through enactment of the Benjamin Franklin Tercentenary Commission Act (Public Law 107–202), the Benjamin Franklin Commemorative Coin Act (Public Law 108–464), and the Benjamin Franklin National Memorial Commemorative Act of 2005 (Public Law 109–153), with the intention of inspiring the celebration of the remarkable life of Benjamin Franklin and gaining a deeper appreciation of his legacy to the United States for generations to come: Now, therefore, be it  
 
That the House of Representatives honors Benjamin Franklin on the 300th anniversary of his birth. 
 
